United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuantto Section 13or 15(d)ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 7, 2007 (August2, 2007) ePlus inc. (Exact name of registrant as specified in its charter) Delaware 000-28926 54-1817218 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive, Herndon, VA 20171-3413 (Address, including zip code, of principal offices) Registrant's telephone number, including area code: (703) 984-8400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communicationspursuant to Rule14d-2(b)undertheExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement ePlus Technology, inc., a wholly-owned subsidiary of ePlus inc., modified the current credit facility agreements with GE Commercial Distribution Finance Corporation ("GECDF") that were executed on August 31, 2000. The changes to the agreements were effectiveAugust 2, 2007. Pursuant to the terms of the credit facility agreements, as amended, GECDFwill provide a total credit facility limit of up to $100,000,000 during the Temporary Increase Period, which is defined in the amendment as the period of June 19, 2007 throughSeptember 30, 2007.Other thanduring the Temporary Increase Period, thetotal credit facility limitis up to $85,000,000. The purposeof the August 2nd amendment was to extend the Temporary Increase Period from August 15, 2007 to September 30, 2007. The foregoing description of the amendment is qualified in its entirety by reference to the amendment, a copy of which is attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) The following exhibits are filed as part of this report: Exhibit Number Exhibit Description 10.1 Amendment to Business Financing Agreement and Agreement for Wholesale Financing datedAugust 2, 2007 between GE Commercial Distribution Finance Corporation and ePlus Technology, inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ePlus inc. By: /s/ Steven J. Mencarini Steven J. Mencarini Date:August 7, 2007 Chief Financial Officer 3
